EXHIBIT 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM U.S. Securities and Exchange Commission Washington, DC 20549 Ladies and Gentlemen: We hereby consent to the incorporation and use in this Registration Statement of Tap Resources, Inc formerly known as, Fresh Start Private Holdings, Inc. on Form S-1 of our audit report, datedMarch 9, 2012 relating to the accompanying balance sheet as ofNovember 30, 2011 and the related statement of operations, stockholders’ deficit, and cash flow from inception (November 1, 2006) through November 30, 2011, which appears in such Registration Statement. We also consent to the reference to our Firm under the title “Interests of Named Experts and Counsel” in the Registration Statement S-1A and this Prospectus. De Joya Griffith, LLC /s/ De Joya Griffith, LLC Henderson, NV November 21, 2012
